Case 1:21-cv-01233-NRN Document 9-1 Filed 06/03/21 USDC Colorado Page 1 of 1




DISTRICT COURT, MESA COUNTY, COLORADO
Court Address:
Mesa County Justice Center, 125 North Spruce Street, Grand Junction, CO,
                                                                 DATE FILED: February 20, 2017 9:16 AM
81501
                                                                      CASE NUMBER: 2016PR30309


In the Matter of: LACY ASHTYN BALDWIN


                                                                                               COURT USE ONLY
                                                                                   Case Number: 2016PR30309
                                                                                   Division: 9       Courtroom:

  Order to Ratify Purchase of Real Property for the Protected Person and to Transfer Balance to the Lacy
                                     Ashtyn Baldwin Disability Trust



 THIS MATTER having come before the Court on the Unopposed Motion for Forthwith
 Order to Ratify Purchase of Real Property for Protected Person and to Transfer Balance to the Lacy Ashtyn Baldwin
 Disability Trust filed by Conservator of the Protected Person, and the Court being fully informed of the premises,


 FINDS:
 1) All interested parties have agreed that the purchase of the new residence is in the best interest of the Protected Person.
 The Court ratifies the purchase of the property per the terms of the contract and allows the conservatorship to purchase the
 property and hold title of the property in the name of the conservatorship.

 2) The Conservator is personally responsible to pay for the property taxes, homeowner’s dues, alterations and all minor
 repairs on the property. Any major repairs on the property must be court approved.


 3) Sale of said property is not permitted without a Court order.


 4) Purchase of 897 Overview Road, Grand Junction, Colorado 81506 is hereby ratified.


 5) The balance of all funds in the conservatorship will be transferred to the Lacy Ashtyn Baldwin Disability Trust as soon as
 the account is set up.

 6) All annuity payments made payable to the Conservator shall be accepted by the Conservator as co-trustee and
 transferred immediately to the disability trust account pursuant to C.R.S. § 15-14-412 (1)(b).


 Issue Date: 2/20/2017




 LANCE PHILLIP TIMBREZA
 District Court Judge




                                                                                    Exhibit 1 to Motion for Remand
                                                                                                                       Page 1 of 1
